The UBS Funds Prospectus Supplement The UBS Funds UBS Dynamic Alpha Fund UBS Global Allocation Fund UBS Multi-Asset Income Fund Prospectus Supplement July 18, 2014 Dear Investor, The purpose of this supplement is to update the Prospectus of the UBS Dynamic Alpha Fund, UBS Global Allocation Fund and UBS Multi-Asset Income Fund series (each a “Fund” and collectively, the “Funds”) of The UBS Funds dated October 28, 2013, as supplemented, as follows: Lowell Yura no longer serves as a portfolio manager for the Funds.The remaining portfolio managers of each Fund have assumed Mr. Yura’s portfolio management responsibilities. Therefore, all references to Mr. Yura in the Prospectus are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-687 The UBS Funds SAISupplement The UBS Funds UBS Dynamic Alpha Fund UBS Global Allocation Fund UBS Multi-Asset Income Fund Supplement to the Statement of Additional Information July 18, 2014 Dear Investor, The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the UBS Dynamic Alpha Fund, UBS Global Allocation Fund and UBS Multi-Asset Income Fund series (each a “Fund” and collectively, the “Funds”) of The UBS Funds dated October 28, 2013, as supplemented, as follows: Lowell Yura no longer serves as a portfolio manager for the Funds.The remaining portfolio managers of each Fund have assumed Mr. Yura’s portfolio management responsibilities. Therefore, all references to Mr. Yura in the SAI are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-689
